      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 1 of 38




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Constance Smith and Courtney
Ellington,

                         Plaintiffs,   Case No. 1:16-cv-4017-MLB

v.

WBY, Inc., et al.,

                         Defendants.

________________________________/

                           OPINION & ORDER

     Plaintiffs Constance Smith and Courtney Ellington sued to recover

unpaid minimum wages guaranteed by the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”). The parties jointly

moved to settle. (Dkt. 82.) On May 17, 2021, the Court approved the

FLSA settlement, finding Plaintiffs are prevailing parties within the

meaning of the FLSA. (Dkts. 83; 82 at 1.) Plaintiffs then filed two fee

petitions—one for Ainsworth G. Dudley and one for Jones & Walden LLC.

(Dkts. 84; 85.)      Defendants filed responses contesting the amounts

requested. (Dkts. 90; 91.)
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 2 of 38




I.   Background

     Defendant WBY owns and operates a strip club in the Atlanta area.

A number of dancers, bartenders, and waitresses sued Defendant WBY

and its co-defendants (owners and employees of Defendant WBY),

claiming Defendants paid them (or failed to pay them) in violation of the

FLSA. On February 5, 2016, Defendant WBY filed a voluntary petition

for relief under Chapter 11 of the Title 11 of the United States Code,

preventing the filing of any district court actions until the Bankruptcy

Court authorized such action. (In re: WBY, Inc., No. 16-52291-JRS, Bk

Dkt. 1.)1 Plaintiffs are two waitresses who worked at the strip club. They

had not previous filed claims against Defendants and thus initiated their

FLSA claims in the Bankruptcy Court by filing proofs of claims.

Defendants never contested liability.      (Dkt. 91 at 3.)    According to

Defendants, with the filing of the Rule 16(f) Preliminary Joint Plan,

Defendants offered to stipulate that: (1) Plaintiffs were misclassified; (2)

Defendant WBY was liable for the misclassification; and (3) Defendant

WBY was liable for failing to pay Plaintiffs’ minimum wage, liquidated,




1When referencing to the bankruptcy docket, the Court will cite “Bk
Dkt.”

                                     2
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 3 of 38




for the hours and dates worked during the 3-year damages period. (Dkts.

91 at 3; 42 at 7.) On October 24, 2016, Defendant WBY filed its initial

Plan of Reorganization and Disclosure Statement, resolving certain

claims. (Bk Dkt. 141.) Under that Plan, if a claimant chose to opt-in, she

became part of Class D. If a claimant chose to opt-out, she became a part

of Class C and did not receive any settlement.

     Plaintiffs opted out of Defendant WBY’s Plan and became Class C

claimants. (Bk Dkts. 277; 278.) Plaintiffs and other Class C claimants

also objected to the Confirmation of Plan of Reorganization. (Bk Dkt.

393.) On December 20, 2016, Defendant WBY filed a revised Plan of

Reorganization, which was confirmed by the Bankruptcy Court. (Bk Dkt.

426.) This plan created a group of 16 Class C claimants—specifically, 2

waitresses (Plaintiffs) and 14 entertainers. (Bk Dkt. 428 at 1.) It also

established a reserve account for Class C claims and required Defendant

WBY to fund the reserve account. (Id. at 2.) The Bankruptcy Court

ordered mediation for Class C claimants, but the mediation was

unsuccessful. (Bk Dkt. 487.) Plaintiffs were deposed regarding damages

in January and February 2017. On October 16, 2017, Defendant WBY

moved for an order estimating the correct value of Class C claims needed



                                    3
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 4 of 38




to satisfy the requirements of the Reserve Account ordered in Defendant

WBY’s Plan. (Bk Dkt. 560.) On October 29, 2019, the Bankruptcy Court

issued an order on Defendants’ motion for estimation and setting reserve

for Class C claimants under the Plan. (Bk Dkt. 708.)

      On November 27, 2016, Plaintiffs filed a complaint against

Defendants in this Court. (Dkt. 1.) Defendants answered Plaintiffs’

amended complaint admitting Plaintiffs worked at Follies and were not

paid the required minimum wage. (Dkt. 35 ¶ 1.) Discovery ran from

January 6, 2020 through August 1, 2020. (Dkt. 43.) On October 2, 2020,

the Court ordered the parties to mediation before Magistrate Judge

Salinas.   (Dkt. 77.)   The parties agreed to settle Plaintiffs’ claim in

November 2021. (Dkt. 82.) Attorneys Ainsworth Dudley and Jones &

Walden then filed separate fee petitions, requesting nearly $620,000 in

attorneys’ fees and $8,500 in costs. (Dkts. 84; 85.) The Court grants in

part and denies in part those motions.

II.   Standard of Review

      Under the FLSA, a court “shall, in addition to any judgment

awarded to plaintiff or plaintiffs, allow a reasonable attorney’s fee to be

paid by defendant, and costs of the action.” 29 U.S.C. § 216(b). “The



                                    4
       Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 5 of 38




starting point for determining . . . a ‘reasonable fee is the number of hours

reasonably expended on the litigation multiplied by a reasonable hourly

rate.’” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008)

(quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). “The product of

these two figures is the lodestar.” Id. (citing Pennsylvania v. Delaware

Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565–66 (1986)). The

lodestar can be adjusted. Loranger v. Stierheim, 10 F.3d 776, 781 (11th

Cir. 1994). The Court has discretion in determining the amount of an

award, but “[t]he court’s order on attorney’s fees must allow meaningful

review [and] must articulate the decisions it made, give principled

reasons for those decisions, and show its calculation.”         Norman v.

Housing Auth. of City of Montgomery, 836 F.2d 1292, 1304 (11th Cir.

1988). “If the court disallows hours, it must explain which hours are

disallowed and show why an award of [the] hours would be improper.”

Id. (citing Hill v. Seaboard Coast Line R. Co., 767 F.2d 771, 775 (11th Cir.

1985)); see also Bivins, 548 F.3d at 1351 (reductions to requested hours

must be concisely and clearly explained). “Ultimately, the computation

of a fee award is . . . an exercise of judgment, because there is no precise

rule or formula for making these determinations.” Embree v. Medicredit,



                                     5
       Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 6 of 38




Inc., 752 F. App’x 697, 699 (11th Cir. 2018) (quoting Villano v. City of

Boynton Beach, 254 F.3d 1302, 1305 (11th Cir. 2001)). The district court

is “an expert on the question and may consider its own knowledge and

experience concerning reasonable and proper fees and may form an

independent judgment with or without the aid of testimony of witnesses

as to value.” Campbell v. Green, 112 F.2d 143, 144 (5th Cir. 1940).2

Plaintiffs, as the parties seeking fees, bear the burden of demonstrating

the reasonableness of the attorney hours worked and the rates claimed.

See Hensley, 461 U.S. at 437. A prevailing plaintiff in an FLSA case is

also entitled to “costs of the action.” 29 U.S.C. § 216(b); see also Santillan

v. Henao, 822 F. Supp. 2d 284, 301 (E.D. N.Y. 2011) (“As a general matter,

a prevailing plaintiff in an action under the FLSA . . . is entitled to recover

costs from the defendant.”).




2In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc), this court adopted as binding precedent all decisions of the former
Fifth Circuit handed down prior to October 1, 1981.

                                      6
       Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 7 of 38




III. Discussion

     A.    Mr. Dudley

     Mr. Dudley seeks $199,894.50 in attorneys’ fees and $1,280 in

costs.3 (Dkts. 84-1; 95.)

           1.    Reasonable Hourly Rate

     “A reasonable hourly rate is the prevailing market rate in the

relevant legal community for similar services by lawyers of reasonably

comparable skills, experience, and reputation.” Loranger, 10 F.3d at 781

(citing Norman, 836 F.2d at 1299); see also Weissinger v. Murray, No.

1:06-CV-1544, 2009 WL 1971612, at *4 (N.D. Ga. July 2, 2009)

(“Prevailing market rates are those rates that are in line with those

prevailing in the community for similar services by lawyers of reasonably

comparable skill, experience, and reputation.”) “Generally, the ‘relevant

legal community’ is that of the place where the case is filed.” Spurlock v.

Complete Cash Holdings, LLC, No. 4:19-CV-219, 2021 WL 1960634, at *3




3Mr. Dudley originally sought a fee award of $220,365 for 489.70 hours
worked. (Dkts. 84 at 1; 84-1 at 17.) But Defendants’ response identified
only 444.21 hours (equating to $199,894.50 in fees). (Dkt. 91 at 15.)
Plaintiffs admit their error and accept Defendants’ recalculated totals.
(Dkt. 95 at 4.)

                                     7
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 8 of 38




(N.D. Ga. May 14, 2021) (quoting Cullens v. Ga. Dep’t of Transp., 29 F.3d

1489, 1494 (11th Cir. 1994)).

     An attorney’s normal billing rate “is the best evidence of his [or her]

market rate, although that information is not necessarily conclusive.”

Weissinger, 2009 WL 1971612, at *4; see also Dillard v. City of

Greensboro, 213 F.3d 1347, 1354 (11th Cir. 2000) (“What [an attorney]

charges clients is powerful, and perhaps the best, evidence of his [or her]

market rate.”) Reasonableness, however, does not require the parties to

choose the cheapest attorneys. See Johnson v. Univ. Coll. of Univ. of Ala.

in Birmingham, 706 F.2d 1205, 1208 (11th Cir. 1983). The court can look

either to affidavits or to “its own knowledge and experience concerning

reasonable and proper fees” to form an “independent judgment” of the

reasonableness of the hourly rate. Loranger, 10 F.3d at 781; Norman,

836 F.2d at 1303 (“It is perfectly proper to award attorney’s fees based

solely on affidavits in the record.”). “[T]he court cannot simply substitute

its own judgment for uncontradicted evidence without an explanation

and record support.” Weissinger, 2009 WL 1971612, at *4.

     Plaintiffs contend Mr. Dudley’s hourly rate of $450 is “well within

the range of rates in the Atlanta Market for an FLSA litigator who has



                                     8
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 9 of 38




practiced for 30 years.” (Dkt. 84-1 at 5.) Plaintiffs claim this rate is

supported by (1) Mr. Dudley’s declaration, (2) expert testimony of Harlan

Miller, Esq., (3) the hourly rate of $450 already awarded by Judge Sacca,

and (4) Larry Pankey’s declaration. (Dkts. 84-1 at 13; 95 at 3.)

     The Court agrees. Mr. Dudley received his B.A. from the University

of Georgia in 1986 and J.D. from Mercer Law School in 1990. (Dkt. 84-2

¶ 14.) He has been a member of the Georgia Bar in good standing since

1990. (Id. ¶ 15.) Mr. Dudley has practiced employment law for thirty

years, focusing almost exclusively on FLSA cases for the last fifteen

years. (Id. ¶ 17.) He has litigated and arbitrated hundreds of claims

under the FLSA, including misclassification cases. (Id. ¶ 19.) For FLSA

work, Mr. Dudley is typically compensated on a contingency fee basis.

(Id. ¶ 23.) His typical agreement (and his agreement with Plaintiffs)

permits him to recover 35% of Plaintiffs’ recoveries or his hourly rate for

the time billed. (Id. ¶¶ 23–24.) When Mr. Dudley started this case, his

hourly rate was $450. (Id. ¶ 23.) Mr. Pankey, another employment

attorney, testified by declaration that he is “very familiar with Mr.

Dudley’s reputation, litigation skills and legal ability as well as the

reputation of his firm.” (Dkt. 95-2 ¶ 7.) According to Mr. Pankey, he and



                                    9
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 10 of 38




Mr. Dudley “have very similar practices, work at similar firms and

litigate against many of the same employers.”        (Id.)   Based on his

experience, Mr. Pankey believes “a rate of $450 per hour for Mr. Dudley’s

work is well within the range of hourly rates for attorneys of comparable

skill and reputation.” (Id.) Indeed, he says Mr. Dudley could reasonably

charge “in excess of $500 an hour.” (Id.) The Court, relying on affidavits

and its own experience, finds Mr. Dudley’s rate reasonable.

           2.    Reasonable Number of Hours

     Mr. Dudley can only recover fees for hours “reasonably expended”

during litigation. Loranger, 10 F.3d at 782. The number of hours is

reviewed by the “hour-by-hour rule” set forth by Norman. Id. (“Implicit

in the Norman hour-by-hour rule is the assumption that a district judge

can feasibly and expeditiously engage in such a precise review.”) “[T]he

court exercises its discretion in determining what constitutes reasonable

hours.” Am. Atheists, Inc. v. City of Starke, 509 F. Supp. 2d 1221, 1226

(M.D. Fla. 2007) (citing Gray v. Lockheed Aeronautical Sys, Co., 125 F.3d

1387 (11th Cir. 1997)).

     Plaintiffs contend they have provided detailed time records showing

when and how each hour was spent. (Dkt. 84-1 at 13.) They also say Mr.



                                    10
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 11 of 38




Dudley exercised billing judgment by voluntarily reducing all hours

deemed “excessive, unnecessary and redundant” and time spent

litigating discrete and unsuccessful claims. (Id. at 16.) They argue their

fees were largely driven by Defendants’ intense resistance to paying their

claims in the Bankruptcy Court and they should not forgo fees incurred

because of Defendants’ obstructionist litigation. (Id. at 15.)

     Defendants contend Mr. Dudley’s fee award should be reduced

because of improper inclusion of fees for: (1) non-compensable

bankruptcy work; (2) work on behalf of Class C and D entertainers; (3)

impermissible block billing/vague entries; and (3) clerical/administrative

work. (Dkt. 91 at 14.) First, Defendants argue pre-judgment Bankruptcy

fees are not recoverable in FLSA actions. (Id. at 16.) Defendants contend

Mr. Dudley incorrectly argues the fees are justified and recoverable

because Defendants waited until the case was ready for trial to settle and

filed at least seven motions in the Bankruptcy Court.            (Id. at 17.)

Defendants argue, even if they did aggressively defend the case, that does

not affect whether bankruptcy fees and costs are recoverable in an FLSA

case asserted by unsecured creditors. (Id.) Defendants, relying on Levin

v. Levans, Inc., No. 08-61730-CIV, 2010 WL 1571192 (S.D. Fla. Mar. 15,



                                    11
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 12 of 38




2010), contend Plaintiffs must show the bankruptcy work was either

critical in achieving acknowledgment of liability or necessary to have a

settlement entered in the case to recover bankruptcy fees and costs. (Id.

at 18.)

      In Levin, the court concluded “counsel’s work to protect his clients’

claims during the pendency of [the defendant’s] bankruptcy petition

warrant[ed] reimbursement.” 2010 WL 1571192, at *2. But the court

cabined its finding by concluding such fees were only recoverable because

“the legal work performed by [p]laintiffs’ counsel in the bankruptcy

action was critical to achieving [the defendant’s] acknowledgment of

liability and ultimately a settlement in this case.” Id. (emphasis added).

Similarly, in Felker,4 the court found the plaintiffs were not entitled to

attorneys’ fees for legal work performed in the defendant’s subsequent

bankruptcy action because such work was not a prerequisite for

determining FLSA liability and thus recovery of those fees should be

addressed in the post-judgment collection process. 584 F. Supp. 2d at

1121–22.




4Felker v. Southwestern Emergency Med. Serv., Inc., 584 F. Supp. 2d 1120
(S.D. Ind. 2008).

                                    12
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 13 of 38




     The Court agrees with this analysis. The fee provision of the FLSA

provides that a district court “in such action shall . . . allow a reasonable

attorney’s fee to be paid by defendant.” 29 U.S.C. § 216(b). It does not

limit attorneys’ fees to certain motions, certain claims, or provide any

further guidance. There is no logical reason to preclude fees incurred in

a bankruptcy proceeding, provided that proceeding was a necessary step

on the road to protecting a claim so it could be asserted before the district

court, and this Court will not read such a limitation into the fee provision.

On the other hand, a bankruptcy proceeding can include collateral

matters not directly part of an FLSA recovery, and the Court will not

expand the fee provision to allow recovery of those fees. No one would

argue a successful FLSA claimant cannot recover fees for an attorney’s

work before filing an FLSA complaint, like pre-litigation discovery, the

investigation of a client’s claims, or unsuccessful pre-filing settlement

efforts. That such legal work occurred in the context of a bankruptcy

proceeding necessary to protect subsequent claims should not render pre-

litigation legal work unrecoverable.

     The Court concludes an attorney’s work to protect his or clients’

claims during the pendency of a defendant’s bankruptcy petition warrant



                                     13
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 14 of 38




reimbursement.     To rule otherwise would dissuade attorney’s from

protecting employees’ claims in bankruptcy or, alternatively, could

incentivize non-compliant employers to use bankruptcy as a means of

avoiding FLSA liability. By allowing the recovery of attorneys’ fees, the

FLSA furthers the statute’s goal of protecting employees’ right to fair pay

by encouraging lawyers to accept FLSA clients without consideration of

their clients’ immediate ability to pay. See Grochowski v. Ajet Const.

Corp., No. 97 CIV. 6269, 2002 WL 465272, at *2 (S.D.N.Y. Mar. 27, 2002)

(“The purpose of the FLSA attorney fees provision is to insure effective

access to the judicial process by providing attorney fees for prevailing

plaintiffs with wage and hour grievances.”). To preclude attorneys’ fees

incurred in necessary bankruptcy proceedings would undermine the

purpose of the fee provision. The Court thus concludes work by Mr.

Dudley related to Plaintiffs’ proofs of claims, confirmation of the plan,

motion to lift stay, and reserve escrow is compensable since that work

was necessary to assert, protect, and move forward Plaintiffs’ claims in

this Court. This is especially true since the bankruptcy case was filed

before this case, so Plaintiffs had to go to the Bankruptcy Court to

preserve their claims. The rest of the bankruptcy work, such as hours



                                    14
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 15 of 38




spent on Plaintiffs’ motion to convert debtor’s chapter 11 plan into

chapter 7 and motion for contempt, was not critical in determining

liability, wages owed, or the ultimate settlement.     Those fees are not

recoverable. But, having reviewed Mr. Dudley’s time entries, the Court

finds Mr. Dudley has already removed that time.

     Second, Defendants contend Mr. Dudley’s hours must be reduced to

exclude bankruptcy work performed on behalf of Class C and D

entertainers in other cases. (Dkt. 91 at 22.) Defendants argue most of

the bankruptcy fees sought are for hours performed on behalf of all (or a

combination of) 46 Class C and Class D claimants. (Id.) Plaintiffs are

different than other Class C and D claimants since they are the only

claimants who exclusively worked as waitresses, they did not pay “house

fees,” the issue of tip-pooling is less questionable, and Defendant had no

records of hours worked for waitresses. (Id. at 22–23.) According to

Plaintiffs, they are not seeking any recovery for work performed

exclusively for other plaintiffs. (Dkt. 95 at 8.) Plaintiffs contend “at no

time will there be a double recovery for these fees” because “if they are

awarded here, they will not be requested later.” (Id. at 8.)




                                    15
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 16 of 38




     “Time expended independent of the relevant federal litigation is not

compensable. The Supreme Court has clearly stated that ‘[t]he time that

is compensable . . . is that reasonably expended on the litigation.’”

Loranger, 10 F.3d at 782 (citing Webb v. Board of Educ. of Dyer Cnty.,

Tenn., 471 U.S. 234, 242 (1985)). The Court thus will not award time not

expended on this litigation. The Court has gone through Mr. Dudley’s

fee entries and identified the entries for which he did not provide

sufficient detail to conclude the work was specific to Plaintiffs’ claims or

a necessary part of their FLSA claims (202.04 hours). Understanding

Plaintiff’s obtained some benefit from that “collective work” and

accepting Mr. Dudley’s representation that the hours do not include time

spent exclusively for other plaintiffs, the Court awards Mr. Dudley only

the Plaintiffs’ pro-rata share for bankruptcy work that was not

specifically tailored to Plaintiffs.        The Court will thus reduce the

attorneys’ fees by $86,965.04 (that is, 44/46ths) to remove the pro-rata

share for Mr. Dudley’s other clients.5 At this point in the collective




5 Mr. Dudley likely can recover those shares when (and if) the other
claimant’s successfully resolve their FLSA claims. He just cannot recover
all of it now.


                                       16
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 17 of 38




process, Mr. Dudley may only recover Plaintiffs’ pro rate share (that is,

2/46ths of the collective expense).

     Third, Defendants argue the fee award should be reduced for any

block-billed or vague time entries. (Dkt. 91 at 25.) “‘Block billing’ occurs

when an attorney lists all the day’s tasks on a case in a single entry,

without separately identifying the time spent on each task.” Ceres Envtl.

Servs., Inc. v. Colonel McCrary Trucking, LLC, 476 F. App’x 198, 203

(11th Cir. 2012). The Supreme Court has said, “the fee applicant bears

the burden of establishing entitlement to an award and documenting the

appropriate hours expended and hourly rates. The applicant . . . should

maintain billing time records in a manner that will enable a reviewing

court to identify distinct claims.” Hensley, 461 U.S. at 437. “[R]eductions

are also appropriate where imprecision in billing records makes it

difficult for a district court to establish whether the amount of time spent

on any one task was reasonable. This occurs where entries are vague [or]

fail to identify an individual’s contribution to the enumerated task.”

Millie v. City of Savannah, No. 4:18-cv-117, 2020 WL 4041118, at *6 (S.D.

Ga. July 16, 2020).




                                      17
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 18 of 38




     Although Plaintiffs disagree as to whether most of the entries are

block-billed or vague, Plaintiffs’ counsel separated and re-submitted the

billing with more detail for most entries. (Dkt. 95 at 9–11.) While these

revisions fixed some issues with block-billing and vagueness, the Court

finds certain time entries still too imprecise for the Court to determine

their reasonableness. These entries include (1) the 10-24-16 entry billing

1.4 hours for “[r]evised and edited complaint and reviewed order granting

relief from stay”; (2) the 1-18-16 entry billing .5 hours for “[d]iscovery

conference with Jones and Danowitz”; (3) the 4-10-17 entry billing .01

hours for “[t]eleconference with counsel re motion to enlarge time”; (4)

the 12-20-17 entry billing .1 hours for “[t]eleconference with Ellington re

status”; (5) and the 5-15-18 entry billing .1 hours for “[p]repared

correspondence to client re status.” (Id.) The Court reduces the fee

award by $959.50 to remove these fees.

     Fourth, Defendants argue the fee award should be reduced for

clerical and administrative work. (Dkt. 91 at 27.) “[A] fee applicant is

not entitled to compensation at an attorney’s rate simply because an

attorney undertook tasks which were mundane, clerical or which did not

require the full exercise of an attorney’s education and judgment.”



                                    18
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 19 of 38




Norman, 836 F.2d at 1306. An attorney may not “recover attorney’s fees

for time spent on work that is secretarial or clerical in nature, like: filing

or mailing documents; organizing files; administrative phone calls; and

scheduling.” Millie, 2020 WL 4041118, at *9. Defendants contend 7.5

hours billed by Mr. Dudley are clerical. (Dkt. 91-6.) Plaintiffs concede .4

hours billed may be considered clerical or administrative work. (Dkt. 95

at 12 n.6.) Plaintiffs’ argument for the other 7.1 hours simply states those

hours “are not impermissible clerical or administrative tasks.” (Id. at 11–

12.) The Court disagrees in part. Time spent preparing attorney-client

agreements and consent forms; calendaring correspondence; preparing

invoices; and preparing certificate of interested persons is clerical. But

time spent preparing and editing notices of depositions; reviewing bills;

and reviewing docket entries is not clerical. Applying this, the Court

reduces the fee award by $585.

      In all, the Court reduces Mr. Dudley’s fee request by $88,509.54.

            3.    Costs

      A prevailing party in an FLSA case is entitled to “costs of the

action.” 29 U.S.C. § 216(b). Whether to award allowable costs and in

what amount is a matter within the Court’s discretion.



                                     19
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 20 of 38




     Plaintiffs seek recovery for two items: (1) a $400 filing fee and (2)

Harlan Miller’s transcript in the amount of $880. (Dkt. 84-1 at 25.)

Neither Defendants nor the Court can discern the date or type of

document associated with the $400 filing fee. Plaintiffs simply state,

“[t]he filing fee” and contend “Defendants’ objection to paying the filing

fee as costs to a prevailing party is a small example of why this case has

been so time consuming to litigate.” (Dkts. 84-1 at 25; 95 at 12 n.7.) The

Court will not award costs for an unnamed filing fee.

     As to Mr. Miller’s transcript, Defendants argue the fee does not fall

within the purview of the statute. (Dkt. 91 at 28.) Under 29 U.S.C.

§ 1920(2), a court may tax as costs “[f]ees for printed or electronically

recorded transcripts necessarily obtained for use in the case.” 29 U.S.C.

§ 1920(2). Plaintiffs contend the transcript was necessarily obtained for

use in the case because it was used to estimate the amount of attorneys’

fees to escrow in the bankruptcy case and Defendants used the transcript

in opposition to Plaintiffs’ motion for fees and costs. (Dkts. 84-1 at 6; 95

at 12.) “The burden lies with the challenging party to show that the

depositions were not related to an issue in the case at the time that the

deposition was taken.” Responsible Me, Inc. v. Evenflo Co., Inc., No. 06-



                                    20
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 21 of 38




61736-CIV, 2009 WL 528247, at *7 (S.D. Fla. March 2, 2009). Defendants

have failed to show the transcripts were not necessary for use in the case.

The Court thus awards $880 in costs.

     B.    Jones & Walden LLC

     Jones & Walden seeks $390,787 in attorneys’ fees and $7,303.76 in

costs. (Dkts. 85; 94 at 2.) Eleven attorneys (including Leon Jones), four

paralegals, and one legal assistant worked on the case.

           1.    Attorney-Client Agreement

     Defendants contend Mr. Jones was never retained by, and has no

fee agreement with, Plaintiffs Smith or Ellington, and therefore cannot

recover fees as an attorney. (Dkt. 90 at 2.) Defendants request that any

award be treated as costs to Mr. Dudley, rather than as prevailing party

attorneys’ fees. (Id. at 3.) Plaintiffs contend (1) this issue is barred by

collateral estoppel or, alternatively, (2) the Court should reject

Defendants’ argument on the merits because under Georgia law and Mr.

Dudley’s written engagement, Mr. Dudley was authorized to utilize the

assistance of investigators, paralegals, law students, or associates

licensed to practice law in Georgia. (Dkt. 94 at 3–4.)




                                    21
        Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 22 of 38




        Plaintiffs claim Defendants’ argument is precluded by collateral

estoppel because the Bankruptcy Court denied Defendants’ motion

asserting Jones & Walden had not been engaged by Plaintiffs. (Bk Dkt.

630.)    The motion before Judge Sacca was Defendants’ motion for a

determination of invalidity of Mr. Dudley’s claimants’ proofs of claim.

(Id.)   In that motion, Defendants argued neither Mr. Jones nor Mr.

Dudley had permission to execute proofs of claim on behalf of the Dudley

Claimants. (Id. at 10.) A proof of claim filed in a bankruptcy case must

be executed by the creditor or by the creditor’s authorized agent. See

Fed. R. Bankr. P. Rule 3001(b) (“A proof of claim shall be executed by the

creditor or the creditor’s authorized agent except as provided in Rules

3004 and 3005.”). In his oral ruling, Judge Sacca stated:

        [Mr. Dudley’s Contract for Services] does provide for Mr.
        Dudley to have associates and I believe that Mr. Jones has –
        basically Mr. Dudley associates Mr. Jones here and so I think
        Mr. Jones is certainly within the scope of this [Contract for
        Services] and Mr. Jones and Mr. Dudley have been active, and
        we’ve all relied on that . . .

        Mr. Dudley was retained to represent these people in
        connection with fair labor standards of practice claims, and,
        you know, I think the language is broad enough to include this
        bankruptcy case and he’s authorized to protect their interest
        ...

(Dkt. 94-3 at 2–3.)


                                      22
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 23 of 38




     Plaintiffs simply state the Court should apply collateral estoppel

and reject Defendant’s recycled argument because Defendants “raised

the issue, briefed it, presented oral argument on it, and lost on the issue.”

(Dkt. 94 at 3–4.) “The party seeking to invoke collateral estoppel bears

the burden of proving that the necessary elements have been satisfied.”

Matter of McWhorter, 887 F.2d 1564, 1566 (11th Cir. 1989). Plaintiffs do

not even list the necessary elements. The Court thus finds Plaintiffs’

argument about collateral estoppel unpersuasive.

     In the absence of estopple, the Court must determine whether there

is an attorney-client relationship between Jones & Walden and Plaintiffs.

The Court finds there is no such relationship as to Plaintiff Smith, but

there is a relationship as to Plaintiff Ellington. Before an attorney can

recover fees and costs under the FLSA, there must be evidence of an

attorney-client relationship. See Miller v. Amusement Enters., Inc., 426

F.2d 534, 538 (5th Cir. 1970) (“[W]hat- and all- that is required is the

existence of a relationship of attorney and client.”). In Georgia, although

“an attorney-client relationship generally is a matter of express contract,

it may be implied from the conduct of the parties.” Cleveland Campers,

Inc. v. R. Thad McCormack, P.C., 635 S.E.2d 274, 276 (Ga. Ct. App. 2006).



                                     23
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 24 of 38




“[T]he employment is sufficiently established when it is shown that the

advice or assistance of the attorney is sought and received in matters

pertinent to his profession.” Guillebeau v. Jenkins, 355 S.E.2d 453, 457

(Ga. Ct. App. 1987).

     While the payment of a fee is relevant to the inquiry and may
     in some circumstances be controlling, an attorney-client
     relationship may be found to exist where no fee is paid[,] and
     the payment of a fee does not necessarily demonstrate the
     existence of the relationship. All that is necessary is a
     “reasonable belief” on the part of the would-be client that he
     or she was being represented by the attorney. A reasonable
     belief is one which is reasonably induced by representations
     or . . . conduct on the part of the attorney.

Calhoun v. Tapley, 395 S.E.2d 848, 849 (Ga. Ct. App. 1990) (internal

quotations and citations omitted).

     As to Plaintiff Smith, although Mr. Dudley’s written engagement

discusses obtaining assistance, that does not create an attorney-client

relationship. Such clause does not create a reasonable belief on the part

of Plaintiff Smith that she is being represented by Mr. Jones. The fee

petition provides no evidence Plaintiff Smith ever retained Mr. Jones, or

his firm. None of Mr. Jones’ time entries show he ever spoke directly to

Plaintiff Smith which is consistent with Plaintiff Smith’s testimony of

never meeting Mr. Jones. (Dkt. 90-4 at 3 (at 110:20–111:6).) It appears



                                     24
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 25 of 38




Mr. Jones only communicated with Mr. Dudley. All of the Jones &

Walden time entries were also billed to the Dudley Law Firm LLC,

showing Jones & Walden acted more as a bankruptcy consultant than an

attorney. How could Plaintiff Smith be induced to believe Mr. Jones was

her attorney if she never met him or communicated with him? The Court

thus cannot award attorneys’ fees to Mr. Jones or his firm with respect

to work done on behalf of Plaintiff Smith on the grounds he was her

lawyer. Instead, the Court will treat Jones & Walden’s fees for Plaintiff

Smith’s work as costs attributable to Mr. Dudley.6

     As to Plaintiff Ellington, she testified that although she could not

remember if she met him, she believes she has met him and she signed

an engagement letter for him to be her attorney. (Dkt. 90-5 at 3:23–4:1,

4:24–5:10, 6:8.)   Plaintiff Ellington testified she signed one attorney

engagement agreement which covers Mr. Dudley and Mr. Jones who were

both working on a percentage. (Id. at 5:2–6:3.) Under Georgia law, all

that is necessary is a “reasonable belief” on the part of the would-be client

that he or she was being represented by the attorney. Calhoun, 395


6 If he deems it appropriate, Mr. Dudley can file a petition for costs for
work done by Jones & Walden for Plaintiff Smith’s benefit within 14 days
from the entry of this Order.

                                     25
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 26 of 38




S.E.2d at 849. Plaintiff Ellington had a reasonable belief Mr. Jones was

her attorney.      The Court thus finds there is an attorney-client

relationship as to Mr. Jones, Jones & Walden, and Plaintiff Ellington.

Because Jones & Walden can only recover attorneys’ fees for work done

on behalf of Plaintiff Ellington, the Court will apply an across-the-board

reduction of 50% to the fees to be compensated. The Court will apply this

reduction after analyzing the reasonable hourly rates and reasonable

number of hours.

           2.    Reasonable Hourly Rates

     Plaintiffs seek each billing person’s current hourly rate.         See

Behrens v. Wometco Enters., Inc., 118 F.R.D. 534, 547 (S.D. Fla. 1998),

aff’d, 899 F.2d 21 (11th Cir. 1990) (“The use of current rates, as opposed

to historical rates, compensates counsel for inflation and delay in receipt

of payment.”). Plaintiffs seek fees for eleven attorneys, four paralegals,

and one legal assistant.    (Dkt. 85-2 ¶ 44.)    Plaintiffs support these

individuals’ hourly rates by listing each person’s position and years in

practice. (Dkt. 94-4 at 1.) Three of the attorneys, including Mr. Jones,

are partners. (Id.) The hourly rates for the partners range from $375 to

$400. (Id.) Eight of the attorneys are associates. (Id.) The hourly rates



                                    26
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 27 of 38




for the associates range from $225 to $275. (Id.) All four paralegals’

hourly rates are $125. (Id.) And the legal assistant’s hourly rate is $85.

(Dkt. 85-2 ¶ 44.) After reviewing the attorneys’ and paralegals’ years of

experience and relevant case law, the Court determines these hourly

rates are reasonable. See Thomas v. Grease Guard, LLC, No. 1:14-CV-

619, 2018 WL 1137183, at *2 (N.D. Ga. Jan. 5, 2018) (finding rates for

the partner and associate of $400 and $275 consistent with the prevailing

market rates in this legal community); Walker v. Commissioner, Soc. Sec.

Admin., 844 F. App’x 104, 106, 109 (11th Cir. 2021) (looking to other

district court cases to determine “that $125 per hour was a reasonable

rate” for work comparable to that of a paralegal); Nat’l Life Ins. Co. v.

Alembik-Eisner, 582 F. Supp. 2d 1362, 1372 (N.D. Ga. 2008) (finding

paralegal fees of $125/hour reasonable); Classic Harvest LLC v.

Freshworks LLC, No. 1:15-cv-2988, 2017 WL 393730, at *2 (N.D. Ga. Jan.

30, 2017) (finding legal assistant’s hourly rate of $125 reasonable in the

Atlanta market for legal services).

           3.    Reasonable Number of Hours

     Plaintiffs contend the hours are reasonable and recoverable

because, among other things, the attorneys’ fees claim is well



                                      27
       Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 28 of 38




documented, Plaintiffs should not be forced to forgo fees incurred because

of Defendants’ aggressive tactics, Plaintiffs’ counsel exercised billing

judgment by voluntarily reducing fees sought, and this case raised

difficult legal questions. (Dkt. 85-1 at 10–14, 17.)

       Defendants contend the fee award should be reduced because of

improper inclusion of fees for: (1) non-compensable bankruptcy work; (2)

clerical/administrative work; (3) impermissible block billing/vague

entries; (4) excessive hours billed for “intraconferences”; and (5) work on

behalf of non-prevailing party plaintiffs. (Dkt. 90 at 11–24.)       First, as

discussed above, to recover fees for bankruptcy work, Plaintiffs must

show    the   bankruptcy    work    was    either   critical   in   achieving

acknowledgment of liability or necessary to have a settlement entered in

the case to recover bankruptcy fees and costs. Plaintiffs thus cannot

recover fees for general creditor representation (40.6 hours), work on

Follies’ contempt (53.1 hours), and the motion to convert (29.1 hours)

since none of this work was critical in determining liability, wages owed,

or the ultimate settlement of Plaintiffs’ claims. Plaintiffs, however, can

recover the remainder of the bankruptcy work, including work on the

motion to estimate claims since that work was necessary to guarantee



                                     28
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 29 of 38




recovery in this Court.     The Court thus reduces the fee award by

$38,372.76.

      Second, Defendants contend the Jones Fee Petition includes time

entries for (1) clerical and administrative tasks, (2) impermissible block

billing   and   vague   time   entries,   and   (3)   excessive   hours   for

“intraconferences.”7    (Id. at 21–24.)   As to clerical work, it is well-

established that “a fee applicant is not entitled to compensation at an

attorney’s rate simply because an attorney undertook tasks which were

mundane, clerical or which did not require the full exercise of an

attorney’s education and judgment.” Norman, 836 F.2d at 1306. “Work

by paralegals is recoverable . . . only to the extent that the paralegal

performs work traditionally done by the attorney.” B&F Sys., Inc. v.

LeBlanc, No. 7:07-cv-192, 2012 WL 2529191, at *10 (M.D. Ga. June 29,

2012). After reviewing the objected to time entries, the Court reduces the

fees by $7,224.50. This reduction is because of Plaintiffs agreed to cuts

and time entries for events such as scheduling and calendaring. (Dkt. 94




7 The Court notes when Defendants object to Plaintiffs’ time entries
because they are intraconferences, Defendants state the reason for
exclusion is “Blockbilling (intraconference).” (See generally Dkt. 90-7.)
The Court addresses these objections separately.

                                    29
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 30 of 38




at 16 (Plaintiffs agreed to reduction of $6,769 for non-compensable

clerical work).)

     As explained above block billing is “inconsistent with an attorney’s

obligation to ‘explain in discrete entries the nature of the work that they

want a client or opposing party to pay them hundreds of dollars to

perform,’” and “unnecessarily complicates review of attorney time sheets

and warrants a reduction of the hours billed.” BJCC, LLC v. LeFevre,

No. 8:09-CV-551, 2011 WL 5597305, at *4 (M.D. Fla. Oct. 11, 2011)

(quoting Kearney v. Auto-Owners Ins. Co., 713 F. Supp. 2d 1369, 1377–78

(M.D. Fla. 2010)), adopted by 2011 WL 5597349, at *2 (M.D. Fla. Nov. 17,

2011). “Courts have . . . approved across-the-board reductions in block-

billed hours to offset the effects of block billing.” Ceres, 476 F. App’x at

203. After a thorough review of Plaintiffs’ records, the Court finds the

time entries do not constitute block billing. See Miller’s Ale House, Inc.

v. Boynton Carolina Ale House, LLC, No. 09-80918-CIV, 2011 WL

13108095, at *3 (S.D. Fla. Apr. 7, 2011) (“[W]hen multiple listed tasks in

a billing entry are intertwined or related, ‘including a thorough

description of the activities performed clarifies, rather than obscures, the




                                    30
        Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 31 of 38




record’ and does not constitute improper block-billing.” (quoting Williams

v. R.W. Cannon, Inc., 657 F. Supp. 2d 1302, 1312 (S.D. Fla. 2009)).

        As for vagueness, timekeeping entries are vague where they are not

of “sufficient detail and probative value to enable the court to determine

with a high degree of certainty that such hours were actually and

reasonably expended.” Role Models Am., Inc. v. Brownlee, 353 F.3d 962,

970 (D.C. Cir. 2004). After reviewing Plaintiffs’ records and Defendants’

supplemental descriptions, the Court reduces the fees by $1,115.8 See

Drew v. Mamaroneck Capitol, LLC, No. 5:17-CV-149, 2018 WL 3232779

(M.D. Ga. July 2, 2018) (accepting supplemental descriptions of time

entries). This reduction is because of Plaintiffs agreed to cuts and time

entries for events such as “[m]ultiple email exchanges (tolling

agreement)” and “[c]onference with AGD re waitress claims (Smith and

Ellington).” (See generally Dkt. 85-2.)

        As to intraconferences, “attorneys must spend at least some of their

time conferring with colleagues, particularly their subordinates, to

ensure that a case is managed in an effective as well as efficient manner.”

National Ass’n of Concerned Veterans v. Secretary of Def., 675 F.2d 1319,


8   Plaintiffs agree $300 is non-compensable vague work. (Dkt. 94 at 16.)

                                      31
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 32 of 38




1337 (D.C. Cir. 1982).      While “time spent in attorney conferences is

generally compensable for each participant,” the time entries for such

conferences must provide sufficient detail “in order to determine the

nature   and   need   for    the   conference   and,   concomitantly,   the

reasonableness of the time expenditure.” Am. Charities for Reasonable

Fundraising Regulation, Inc. v. Pinellas Cnty., 278 F. Supp. 2d 1301,

1315, 1319 (M.D. Fla. 2003); see also Tchemkou v. Mukasey, 517 F.3d 506,

512 (7th Cir. 2008) (“[A]ttorneys seeking reimbursement for internal

meetings should identify explicitly the subject matter of their discussions

so that [the Court] may assess whether the amount of time recorded was

‘reasonably expended.’”). “This is of special concern” when, as here, “the

plaintiffs seek reimbursement for a plethora of attorney conferences” that

are described only “by reference to a particular phase of the litigation,

such as ‘telephone call with E.M. re: complaint.’” Am. Charities, 278 F.

Supp. 2d at 1319. The Court’s review of Plaintiffs’ records confirms

Plaintiffs billed hours for tasks with surface-level descriptions like “t/c

with AGD re strategy,” telephone conference with AGD regarding

discovery to debtor, and “[m]ultiple telephone conferences with AGD.”

(See generally Dkt. 85-2.) Plaintiffs do not even contend this time was



                                     32
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 33 of 38




reasonable but cite America Charities and claim Defendants grossly

exaggerate the amounts of interconferences. (Dkt. 94 at 14–15.) This

argument offers no guidance on the “nature [of] and need” for their hours

of internal communications, nor does it address Defendants’ contentions

that such time was excessive. See Am. Charities, 278 F. Supp. 2d at 1319.

Thus, the Court cannot determine the reasonableness of these billing

entries. Compare Duckworth v. Whisenant, 97 F.3d 1393, 1398 (11th Cir.

1996) (reduction of hours for “myriad of telephone conferences”

warranted) and Nail v. Shipp, No. 17-195, 2020 WL 1670459, at *7 (S.D.

Ala. Apr. 3, 2020) (finding a “50% across-the-board reduction”

appropriate where, among other things, “the billing records reflect[] a

multitude of overlapping conferences, email exchanges between counsel,

phone calls, and other strategy sessions”), with Williams, 657 F. Supp. 2d

at 1312 (plaintiff could recover fees for internal communications and

conferences when the plaintiff showed that meetings were “reasonably

necessary” and only billed for “one attorney at a time, not for each of the

attorneys that attended the conference”). Having reviewed the entries,

the Court concludes a 20% across-the-board reduction to the $2,952.50




                                    33
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 34 of 38




fees included in the insufficient time entries for intraconferences is

appropriate and reasonable. The Court will thus reduce fees by $590.50.

     Third, under the FLSA, only attorneys for the prevailing parties are

entitled to a fee award. Plaintiffs contend all attorneys’ fees and costs

incurred on behalf of these Plaintiffs should be awarded, despite that the

time also benefitted Plaintiffs in other cases.       (Dkt. 85-1 at 16.)

Defendants contend the fee petition improperly tries to lump-in fees from

the “prevailing parties” in this action (Plaintiffs Smith and Ellington)

with fees for non-parties who have not prevailed on any of their FLSA

claims.   (Dkt. 90 at 2.)   The Court agrees.     Mr. Jones testified by

declaration that the application for fees that his firm submitted is the

bankruptcy work that was done on behalf of the Class C claimants. (Dkt.

94-1 ¶ 15.) There are 16 Class C claimants. “Time expended independent

of the relevant federal litigation is not compensable. The Supreme Court

has clearly stated that ‘[t]he time that is compensable . . . is that

reasonably expended on the litigation.’” Loranger, 10 F.3d at 782 (citing

Webb, 471 U.S. at 242). The Court will not award time not expended on

this litigation. The Court will thus only award a pro-rata share for

bankruptcy work.     The Court thus reduces the attorneys’ fees by



                                    34
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 35 of 38




$300,548.71 (that is, 14/16ths) to reflect the pro rata share attributable

to the other Class C claimants.

     Based on this analysis, Jones & Walden can recover $42,935.53 in

fees. But because Jones & Walden does not have an attorney-client

relationship with Plaintiff Smith, the Court will half this amount. Jones

& Walden can thus recover $21,467.77 in fees.

           4.    Costs

     A prevailing party in an FLSA action is entitled to “costs of the

action.” 29 U.S.C. § 216(b). “Compensable costs are limited to those

enumerated in 28 U.S.C. § 1920.” Watts v. Silverton Mortg. Specialists,

Inc., No. 1:17-cv-3574, 2020 WL 9073526, at *10 (N.D. Ga. June 2, 2020)

(citing Williams, 657 F. Supp. 2d at 1315 (“The costs recoverable by

prevailing plaintiffs in FLSA cases under section 216(b) are limited to

those costs enumerated in 28 U.S.C. § 1920.”)).9 Plaintiffs seek recovery


9Section 1920 allows: (1) fees of the clerk and marshal; (2) fees for printed
or electronically recorded transcripts necessarily obtained for use in the
case; (3) fees and disbursements for printing and witnesses; (4) fees for
exemplification and the costs of making copies of any materials where
the copies are necessarily obtained for use in the case; (5) docket fees
under section 1923 of this title; and (6) compensation of court appointed
experts, compensation of interpreters, and salaries, fees, expenses, and
costs of special interpretation services under section 1828 of this title.
See 28 U.S.C. § 1920.

                                     35
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 36 of 38




of (1) filing fees; (2) mileage; (3) online legal research; (4) PACER charges;

(5) photocopy charges; (6) postage; and (7) transcript fees. (Dkt. 85-1 at

23.) Plaintiffs improperly seek fees for mileage, online legal research,

PACER charges, and postage. See Duckworth, 97 F.3d at 1399 (“Upon

further inspection, Plaintiff’s affidavits appear to include costs such as

general copying, computerized legal research, postage, courthouse

parking fees and expert witness fees, which are clearly nonrecoverable.”);

Willoughby v. Youth Villages, Inc., 219 F. Supp. 3d 1263, 1272–73 (N.D.

Ga. 2016) (disallowing costs for the expenses of online legal research,

local travel costs, expedited transcript fees). The Court thus will not

award costs for these “expenses.”

      The Court will also not award costs for photocopy charges or

transcript fees.

      To recover costs paid for trial transcripts, the requesting party
      must show that the transcripts were reasonably necessary for
      use in the action. To recover costs paid for deposition
      transcripts, the party must show that they were reasonably
      necessary and not simply incurred for convenience, to aid in
      thorough preparation, or for purposes of investigation only.
      Similarly, costs of photocopies necessarily obtained for use in
      the case are generally taxable, but again, the requesting party
      bears the burden of demonstrating that the copies were
      reasonably necessary.




                                     36
      Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 37 of 38




Lore v. Chase Manhattan Mortg. Co., No. 1:04-CV-204, 2008 WL

11320016, at *14 (N.D. Ga. Nov. 14, 2008). The fee petition simply states,

“[a]ll of these costs were reasonable and necessary.” (Dkt. 85-1 at 23.)

“Absent a specific showing of the purpose or use of the items obtained

and the nature of the documents copied, [the plaintiff] cannot recover the

expenses as set forth in his bill of costs and attached spreadsheet.” Lore,

2008 WL 11320016, at *15. The Court will not award fees for photocopy

charges and transcript fees. Plaintiffs, however, may recover $191 in

filing fees. (Dkt. 85-1 at 23.) See Ewing v. Daystar Logistics, Inc., No.

4:13-CV-20, 2013 WL 12382357, at *2 (N.D. Ga. Oct. 23, 2013) (allowing

Plaintiffs to recover for filing fees).

IV.   Conclusion

      The Court GRANTS IN PART and DENIES IN PART Plaintiffs’

Motion for an Award of Attorneys’ Fees and Costs Under the FLSA for

Ainsworth G. Dudley. (Dkt. 84.) The Court ORDERS Defendants to pay

Mr. Dudley $111,384.96 in fees, the bulk of which is from Mr. Dudley’s

work on Plaintiffs’ FLSA claim in this Court, specifically work on the

complaint, discovery, Defendants’ motion to dismiss, and settlement, and

$880 in costs.



                                          37
     Case 1:16-cv-04017-MLB Document 96 Filed 09/16/21 Page 38 of 38




     The Court GRANTS IN PART and DENIES IN PART Plaintiffs’

Motion for an Award of Attorneys’ Fees and Costs Under the FLSA for

Jones & Walden LLC. (Dkt. 85.) The Court ORDERS Defendants to pay

Jones & Walden $21,467.77 in fees and $191 in costs.

     SO ORDERED this 15th day of September, 2021.



                                          (1
                                          1
                                        MICH"K E L L. B R O W N




                                   38
